          Case 2:20-cv-01428-MCE-JDP Document 28 Filed 03/29/21 Page 1 of 2


 1   Cynthia L. Rice, SBN 87630
     Cecilia Guevara Zamora, SBN 307159
 2   Ezra Kautz, SBN 330352
     CALIFORNIA RURAL LEGAL ASSISTANCE FOUNDATION
 3   2210 K Street, Suite 201
     Sacramento, CA 95816
 4   Telephone: (916) 446-7904
 5   Facsimile: (916) 446-3057
     cricecrlaf@comcast.net
 6   cguevarazamora@crlaf.org
     ekautz@crlaf.org
 7
 8   Attorneys for Plaintiffs

 9                              UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
     EDGAR MONTES SANCHEZ, ARTURO                     Case No.: 2:20-cv-01428-MCE-EFB
12   RAMIREZ ALVAREZ, FILIBERTO
     LOPEZ HERRERA, and DANIEL                        Hon. Morrison C. England, Jr.
13
     VARELAS HERRERA, as individuals and
14   on behalf of all other similarly situated        ORDER DEEMING PLAINTIFFS’
     persons,                                         OPPOSITION TO DEFENDANT CSI’S
15                Plaintiffs,                         MOTION TO DISMISS TO BE
16                                                    TIMELY FILED, AND EXTENDING
           vs.                                        CSI’S TIME TO REPLY
17
     SARBANAND FARMS, LLC, MUNGER
18   BROS., LLC., CROWNE COLD
     STORAGE, LLC, ROBERT HAWK,
19   CLIFF WOOLLEY, CSI VISA
     PROCESSING, SC, and DOES 1 through
20   10
21                Defendants.

22
23
           Having reviewed the Stipulation of the Plaintiffs and Defendant CSI Visa
24
     Processing, SC (“CSI”), and good cause appearing, the Court determines as follows:
25
26
        1. Plaintiffs’ deadline to file opposition to CSI’s Motion to Dismiss is March 19,
27
           2021, and the opposition filed on March 19, 2021 is deemed to be timely.
28

                                                  1
                      ORDER DEEMING OPPOSITION TIMELY AND EXTENDING TIME TO REPLY
          Case 2:20-cv-01428-MCE-JDP Document 28 Filed 03/29/21 Page 2 of 2


 1     2. CSI’s deadline to file a reply is March 29, 2021.
 2        IT IS SO ORDERED.
 3   Dated: March 29, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                    ORDER DEEMING OPPOSITION TIMELY AND EXTENDING TIME TO REPLY
